Title: To Thomas Jefferson from William McDowell, 8 February 1801
From: McDowell, William
To: Jefferson, Thomas



Sir,
Kentucky Feby 8th. 1801

From a sence of the duty I owe to you as well for your instruction and friendship, whilst I [lived] at Colo. Nichs. Lewes’s as a student of the Law, as for the use of your books, and other Political considerations, I feel happy in having it in my power to congratulate you on your election, to the Presidential Chair; you have had the united suffrage of this state, and will (I flatter myself) long continue to deserve well of your country—
From a confidence, that it will be your wish to do Justice, & Support harmony & Concord throughout our government; I trust no change will be made in this state without good cause.
An attempt it is whispered, will be made to Oust my Brother Saml McDowell jr. from the office of Marshal,In consequence of this I have taken the liberty of enclosing the Certificate of the Judge of the District Court of the United States for the Kentucky District, & of the Clerk & principal Attornies, who practice in sd Court, stating the charactor my Brother is entitled to; and the manner in which he has transacted the business of his office; in addition to those certificates I can assure you no complaint has ever within my knowledge been alledged agt him—
At the time he first accepted the office, it was by no means profitable, but in fact from the exposed situation of this country to the incursions of the savages, and the opposition to the excise Law, it was extremely hazardous to execute a great share of the process—The Office for about 18 months past has been profitable, this will induce a number no doubt to aim at the office as soon as you qualify, and the hopes of some of those offering will probably be founded on a desire to have a change of the officers, under the govt. at this time that they may derive some advantage there from—

A Mr. Jas Brown who has been long an enemy to a Young brother of mine who has in some instances acted as a Deputy Marshal, has I am told sent forward the affedavit of a trifling Charactor by the name of Stephenson, which has been taken ex parte, to prove that my young Brother had demanded extra fees, the truth is, a Mr. Trotter the party ordering writs offered extra fees, as the writs could not be executed without riding in the night &c and the afsd Brown who was requested to fill up blank writs, Antedated the writs a month; my Brother found fault with this, as he would not probably have time to execute, & then from the date it would be Supposed he had not done his duty, there then being but three or four days before return day and more than 150 miles to ride, Brown told him not to be a fool, a quarrel ensued and now I am told Brown means to hand this agt. the Marshal, & by this means if possible get a friend of his appointed—My young Brother, would now have Obtained the Certificate of Mr Trotter a Mercht of Charactor, but he is gone to Philadelphia but I consider this as foreign to the continuance of my Brother Saml McDowell jr in office, or his reappointment, he stands now commissioned untill the first of March 1802—& from the certificates will be equal if not Superior in Charactor to any that offer, and as those most concerned can find no fault, I trust the meddling Interested conduct of those aiming at the office will be treated with contempt
I have the honor to be with every consideration your Obt H St

Wm Mc.Dowell

